Citation Nr: 0608554	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-30 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the left ankle, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the right shoulder, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from October 1949 to 
October 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision of the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  The veteran's left ankle demonstrates no more than 
moderate limitation of motion.

2.  The veteran is capable of raising his right (major) upper 
extremity to at least shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for traumatic 
arthritis of the left ankle, currently evaluated as 10 
percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5271 (2005).

2.  The criteria for an increased evaluation for traumatic 
arthritis of the right shoulder, currently evaluated as 20 
percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5201 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Prior to the initial adjudication of the 
claims, a letter dated in February 2003 was sent from the RO 
to the veteran that satisfies the duty to notify provisions.  
As for the duty to assist, the claims file contains all 
available evidence pertinent to the claims, including VA 
examination reports dated in February 2003.  The veteran 
contends that re-examinations are required to address the 
current severity of the claimed disabilities.  There is, 
however, no competent evidence suggesting his disabilities 
have worsened in recent years, and the duty to assist does 
not require a remand for re-examination solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995); 
Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  The veteran also contends 
that the VA examinations were inadequate because the 
examiners did not review the claims file.  A review of the 
examination reports, however, reveals sufficient discussion 
of the veteran's medical history, to include from computer 
records, as well as discussion of all relevant findings for 
compensation evaluation purposes, such that re-examinations 
are unnecessary on this basis.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   There is no indication in the 
record that additional relevant evidence is available and not 
part of the claims file.  Furthermore, as there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); see also Dingess/Hartman v. Nicholson, Nos. 01-1917, 
02-1506 (U.S. Vet. App. March 3, 2006).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  In considering the severity of a 
disability it is essential to 


trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2005).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In a September 2003 Statement of the Case, the Cleveland RO 
assigned a 10 percent evaluation for traumatic arthritis of 
the left ankle and a 20 percent evaluation for traumatic 
arthritis of the right shoulder.

Arthritis is rated based on limitation of motion of the 
affected joint, using the appropriate limitation of motion 
code.  When there is arthritis and at least some limitation 
of motion, but the limited motion would be noncompensable 
under a limitation of motion code, a 10 percent rating may be 
assigned for each major affected joint.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2005).

Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2005); see DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45. 

Left Ankle

The veteran's service-connected left ankle disorder is 
currently rated as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5271, which 


addresses limitation of motion of the ankle.  A 10 percent 
rating is warranted for moderately limited motion of the 
ankle.  A 20 percent rating is warranted for marked limited 
motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  Normal range of motion is between 0 degrees and 20 
degrees for ankle dorsiflexion, and between 0 degrees and 45 
degrees for ankle plantar flexion, where the anatomical 
position is considered to be at 0 degrees.  38 C.F.R. 
§ 4.71a, Plate II (2005).

The veteran maintains that an increased rating is warranted 
in light of the pain and functional loss that his left ankle 
causes.  At a February 2003 VA examination, the veteran 
reported complaints of pain at the left ankle that restricts 
his activities, such as golfing, which he now must play with 
a golf cart.  The pain was described as "50 million 
needles" and when he "turns it to the inside" it makes him 
limp.  Flare-ups of pain and stiffness reportedly occur 
during cold weather.  

The Board has considered the lay statements of record from 
the veteran describing the severity of his left ankle 
disability, but ultimately neither the Board nor laypersons 
can render opinions requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  In this case, the Board has 
considered the competent evidence of record but finds that 
there is no basis for a higher evaluation under Diagnostic 
Code 5271 and the extent of the veteran's subjective 
complaints are not supported by the objective medical 
evidence. 

The veteran's February 2003 VA examination report documents 
dorsiflexion to 10 degrees, and plantar flexion to 25 
degrees, as indicated by the tests conducted at that time.  
These findings show less than normal range of motion but do 
not reach the level of "marked" limited motion of the 
ankle, and therefore, an increased rating under Diagnostic 
Code 5271 is not warranted.  See 38 C.F.R. § 4.71a, Plate II. 

The VA treatment records fail to document any significant 
ankle symptomatology, instead indicating the veteran is 
active in recreational sports.  At the February 2003 


VA examination, he reported treatment of the ankle was 
limited to taking Motrin, which helped to some degree.  
Additionally, the VA examination report reflects the veteran 
does not use crutches, a brace, a cane, or orthotic shoes.  
He reportedly wears tennis shoes, which provide satisfactory 
support.  The veteran also denied any recent ankle injury, 
and there have been no episodes of dislocation, recurrent 
subluxation, inflammatory arthritis, increased heat, redness, 
or decreased constitution.  As observed by the VA examiner, 
there was some pain on internal flexion, particularly during 
the passive mode, medially, but this is the only documented 
pain on motion, and it is insufficient to warrant an 
increased rating.  38 C.F.R. §§ See DeLuca, 8 Vet. App. at 
206-7.

The Board notes the argument of the veteran's accredited 
representative, who asserts that the VA examination found 
evidence of both instability and degenerative changes, such 
that the veteran should be awarded a separate 10 percent 
evaluation under VAOPGCPREC 23-97.  See VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997).  VAOPGCPREC 23-97 held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating must be based upon additional 
disability.  The representative's argument fails as this 
appeal involves the ankle, which has been assigned a 10 
percent evaluation for limitation of motion under the 
provisions of Diagnostic Code 5271.  Most importantly, 
instability has not been shown by the medical evidence.

Finally, an increased rating is not warranted under any other 
potentially applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  Ankylosis of the 
ankle, ankylosis of the subastragalar or tarsal joint, 
malunion of the os calcis or astragalus, or history of an 
astragalectomy have not been shown, and, therefore, the 
diagnostic codes associated with such disabilities are not 
applicable to the current appeal.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5272, 5273, 5274 (2005).

Accordingly, an increased evaluation is not warranted for the 
veteran's traumatic arthritis of the left ankle.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3 (2005).  As the criteria for an 
increased evaluation have not been shown by the medical 
evidence of record, the preponderance is against the 
veteran's claim, and it must be denied.   

Right Shoulder

The veteran is right-handed, so his right shoulder disability 
affects his major upper extremity.  As to the major arm, 
limitation of motion is rated 20 percent when limited to the 
shoulder level; it is rated 30 percent when limited to midway 
between the side and shoulder level; and it is rated 40 
percent when limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  Full range of motion of the 
shoulder is measured from 0 degrees to 180 degrees for 
forward elevation, 0 to 180 degrees for shoulder abduction, 
and 0 to 90 degrees for external and internal rotation. 38 
C.F.R. § 4.71a, Plate I (2005).

At a February 2003 VA examination, the veteran demonstrated 
right arm flexion to 95 degrees, at which point pain was 
noted.  Abduction was to 105 degrees, external rotation was 
to 45 degrees, and internal rotation was to 90 degrees.  This 
is the only range of motion testing for the shoulder 
conducted during the relevant period, and it reflects a range 
of motion slightly beyond shoulder level, 90 degrees, that is 
most consistent with the currently assigned 20 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201; 
38 C.F.R. § 4.71, Plate I (2005).

The veteran maintains that he experiences an extraordinary 
level of chronic pain and contends that proper consideration 
of the DeLuca factors would allow for an increased 
evaluation.  However, the competent medical evidence does not 
corroborate the degree of pain and functional loss described 
by the veteran.  On VA examination in February 2003, the 
veteran reported pain, weakness, and fatigue, but the VA 
examiner found no swelling or tenderness.  Only minimal 
crepitation was observed, and as noted above, the onset of 
pain on motion did not occur until 95 


degrees of flexion, and this was considered in the assignment 
of the current rating of 20 percent.  Furthermore, VA 
treatment records indicate the veteran is physically active, 
without significant right upper extremity pain or functional 
loss.

Finally, an increased rating is not warranted under any other 
potentially applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  Specifically, since 
there is no medical evidence of ankylosis of scapulohumeral 
articulation, or impairment of the humerus, an increased 
rating under Diagnostic Code 5200 or 5202 is not in order.  
38 C.F.R. § 4.71a.

Accordingly, an increased evaluation is not warranted for the 
veteran's traumatic arthritis of the right shoulder.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  As the criteria for an increased 
evaluation have not been shown by the medical evidence of 
record, the preponderance is against the veteran's claim, and 
it must be denied.   

Extraschedular

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluations 
in this case are not inadequate.  A higher rating is provided 
for certain manifestations of each of the veteran's claimed 
disabilities, but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The 


veteran, retired from both military and civil service, has 
not required hospitalization due to either service-connected 
disability, and marked interference with employment has not 
been shown.  Accordingly, the RO's decision not to refer 
these increased rating claims to the Chief Benefits Director 
or the Director, Compensation and Pension Service was 
correct.  


ORDER

An increased evaluation for traumatic arthritis of the left 
ankle is denied.

An increased evaluation for traumatic arthritis of the right 
shoulder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


